DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquiring component”, “a filtering component” and “a processing component” in claims 10-19. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
a) “an acquiring component", “a filtering component” and “a processing component” correspond to a processor 820 executing an algorithm to perform the functions of the claimed components; see paragraph 0147 of the publication of the instant application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9. 	Claims 1, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US-PGPUB 2015/0189142). 
 	Regarding claim 1, Kang discloses a take-off capture method (see fig. 7), comprising: 
 	acquiring by an electronic device, in response to obtaining an image capturing operation triggered by a user prior to taking off, image frames within a designated duration, upon entering a take-off capture mode (Perform sequential photography 740 (1104) after the user presses the start button. Time intervals of the sequential image capture operation is predetermined; see figs. 7, 11 and paragraphs 0127-0132, 0081, 0102, 0104, 0143); 
 	filtering by the electronic device at least one designated image frame based on the acquired image frames, the designated image frame being an image frame where the user is at a take-off high point within the designated duration (Capturing and analyzing images to provide images of a person that has jumped and reached the highest point; see paragraphs 0100, 0111, 0132 and figs. 6A, 6B, 7, 11); and 
 	performing by the electronic device an image capturing operation and outputting a take-off capture image based on the designated image frame, when an acquiring time period does not reach the designated duration but the designated image frame is filtered based on the acquired image frames, or when an acquiring time period reaches the designated duration (After the sequential image capture operation has been ). 

 	Regarding claim 10, Kang discloses an electronic device (Electronic apparatus 100; see fig. 1), comprising: 
 	an acquiring component, configured to acquire, in response to obtaining an image capturing operation triggered by a user prior to taking off, image frames within a designated duration, upon entering a take-off capture mode (Perform sequential photography 740 (1104) after the user presses the start button. Time intervals of the sequential image capture operation is predetermined; see figs. 7, 11 and paragraphs 0127-0132, 0081, 0102, 0104, 0143); 
 	a filtering component, configured to filter at least one designated image frame based on the acquired image frames, the designated image frame being an image frame where the user is at a take-off high point within the designated duration (Capturing and analyzing images to provide images of a person that has jumped and reached the highest point; see paragraphs 0100, 0111, 0132 and figs. 6A, 6B, 7, 11); and 
 	a processing component, configured to perform an image capturing operation and output a take-off capture image based on the designated image frame, when an acquiring time period does not reach the designated duration but the designated image frame is filtered based on the acquired image frames, or when an acquiring time period reaches the designated duration (After the sequential image capture operation has been ). 

 	Regarding claim 20, Kang discloses a non-transitory computer-readable storage medium (A non-transitory program storage unit 150; see paragraphs 0048, 0061) having instructions (The non-transitory program storage unit 150 stores programs that control the operation of the electronic apparatus 100; see paragraph 0061) stored thereon for execution by a processor (Processor 120; see paragraph 0048 and fig. 1) of a mobile terminal (The electronic apparatus 100 of FIG. 1 can be integrated in a smartphone; see paragraph 0070), to enable the mobile terminal to execute steps of the take-off capture method according to claim 1 (see the rejection of claim 1 above).  


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claim 2-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jin (US-PGPUB 2015/0063636). 
 	Regarding claim 2, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the designated image frame comprises at least two image frames, and the at least two image frames comprise at least one of: 
 	a first number of image frames in order of take-off high points from high to low, in multiple image frames (see images in section 801 (1105); see figs. 8, 11 and paragraphs 0109, 0105, 0133); 
 	an image frame where the user is at a highest point of take-off (image shown in section 802; see fig. 8) and a second number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames; and 
 	a third number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames. 
 	However, Kang fails to expressly disclose the outputting a take-off capture image based on the designated image frame comprises: synthesizing and outputting the take-off capture image, based on the at least two image frames.  
 	On the other hand, Jin discloses the outputting a take-off capture image based on the designated image frame comprises: synthesizing and outputting the take-off capture image, based on the at least two image frames (The electronic apparatus can heights of all jumping persons is the highest; see paragraph 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the outputting a take-off capture image based on the designated image frame comprises: synthesizing and outputting the take-off capture image, based on the at least two image frames for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

 	Regarding claim 3, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses the image detection processing can include a face a detection process; see paragraph 0060.
 	However, Kang fails to expressly disclose said filtering the designated image frame based on the acquired image frames comprises: caching the acquired image frames to a face recognition cache region and an original image buffer; and invoking, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide said filtering the designated image frame based on the acquired image frames comprises: caching the acquired image frames to a face recognition cache region and an original image buffer; and invoking, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding 

 	Regarding claim 4, Kang and Jin disclose everything claimed as applied above (see claim 3). However, Kang fails to disclose the filtering the designated image frame with designated sliding windows comprises: performing content recognition on the image frames in each sliding window in turn, and obtaining coordinate information of corresponding content; and performing at least one of determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame; and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	On the other hand, Jin discloses the filtering the designated image frame with designated sliding windows comprises: performing content recognition on the image frames in each sliding window in turn, and obtaining coordinate information of corresponding content; and performing at least one of 
 	determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the heights of all jumping persons is the highest; see paragraph 0070); and 
 	determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the filtering the designated image frame with designated sliding windows comprises: performing content recognition on the image frames in each sliding window in turn, and obtaining coordinate information of corresponding content; and performing at least one of determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame; and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame for the purpose of quickly detecting the preferred images. 

claim 5, Kang and Jin disclose everything claimed as applied above (see claim 4). However, Kang fails to expressly disclose the performing content recognition on the image frames in each sliding window comprises at least one of: performing a tracking recognition of human body on the image frames in each sliding window; and performing a predetermined part recognition of human body on the image frames in each sliding window.
 	Nevertheless, Jin discloses the performing content recognition on the image frames in each sliding window comprises at least one of: 
 	performing a tracking recognition of human body on the image frames in each sliding window; and 
 	performing a predetermined part recognition of human body on the image frames in each sliding window (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the performing content recognition on the image frames in each sliding window comprises at least one of: performing a tracking recognition of human body on the image frames in each sliding window; and performing a predetermined part recognition of human body on the image frames in each sliding window for the purpose of quickly detecting the preferred images. 

claim 6, Kang and Jin disclose everything claimed as applied above (see claim 5). However, Kang fails to expressly disclose the predetermined part includes human eyes and/or human face.  
 	On the other hand, Jin discloses the predetermined part includes human eyes and/or human face (The face recognition unit 91 detects facial regions in the images; see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the predetermined part includes human eyes and/or human face for the purpose of quickly detecting the preferred images. 

 	Regarding claim 7, Kang discloses everything claimed as applied above (see claim 1). However, Kang fails to disclose the outputting a take-off capture image based on the designated image frame comprises: synthesizing the designated image frame through a multi-frame noise reduction algorithm and outputting the take-off capture image.  
 	Nevertheless, Jin discloses disclose the outputting a take-off capture image based on the designated image frame comprises: synthesizing the designated image frame through a multi-frame noise reduction algorithm and outputting the take-off capture image (The electronic apparatus can extract persons from the images of the plurality of images of the jumping subject having the highest priorities based on the persons and can generate a synthesized image that is synthesized with the extracted 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the outputting a take-off capture image based on the designated image frame comprises: synthesizing the designated image frame through a multi-frame noise reduction algorithm and outputting the take-off capture image for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

 	Regarding claim 8, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses reducing an exposure table corresponding to standard exposure parameters of a current image capturing scene, prior to entering the take-off capture mode to start acquiring the image frames (The controller 174 sequentially captures the subject when the value of the motion of the subject is equal to or greater than the threshold value. Then, the controller 174 provides a fast shutter speed so as to avoid motion blur; see paragraphs 0081-0082). 

 	Regarding claim 9, Kang discloses everything claimed as applied above (see claim 1). In addition, Kang discloses displaying and caching preview pictures in real time, in response to entering the take-off capture mode (When the electronic apparatus 100 is in a moving subject capturing mode, the motion detection area 400 is displayed to overlap the live view image; see paragraphs 0089, 0129-0132 and figs. 7, 11). 

claim 11, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the designated image frame comprises at least two image frames, and the at least two image frames comprise at least one of: 
 	a first number of image frames in order of take-off high points from high to low, in multiple image frames (see images in section 801 (1105); see figs. 8, 11 and paragraphs 0109, 0105, 0133); 
 	an image frame where the user is at a highest point of take-off (image shown in section 802; see fig. 8) and a second number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames; and 
 	a third number of image frames adjacent to the image frame where the user is at the highest point of take-off (images in section 801 surrounding image 802; see figs. 8, 11 and paragraphs 0109, 0105, 0133), in the multiple image frames.
 	However, Kang fails to expressly disclose the processing component is further configured to: synthesize and output the take-off capture image, based on the at least two image frames.  
 	Nevertheless, Jin discloses the processing component is further configured to: synthesize and output the take-off capture image, based on the at least two image frames (The electronic apparatus can extract persons from the images of the plurality of images of the jumping subject having the highest priorities based on the persons and can generate a synthesized image that is synthesized with the extracted persons and the same background as a preferred image of the jumping subject; see paragraphs heights of all jumping persons is the highest; see paragraph 0070). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the processing component is further configured to: synthesize and output the take-off capture image, based on the at least two image frames for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

 	Regarding claim 12, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the image detection processing can include a face a detection process; see paragraph 0060.
 	However, Kang fails to expressly disclose the filtering component is configured to: cache the acquired image frames to a face recognition cache region and an original image buffer; and invoke, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows. 
 	Nevertheless, Jin discloses the filtering component is configured to: cache the acquired image frames to a face recognition cache region and an original image buffer (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064); and invoke, in response to caching newly acquired image frames in the face recognition cache region and/or the original image 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to the filtering component is configured to: cache the acquired image frames to a face recognition cache region and an original image buffer; and invoke, in response to caching newly acquired image frames in the face recognition cache region and/or the original image buffer, a sliding frame-selection algorithm to filter the designated image frame with designated sliding windows for the purpose of quickly detecting the preferred images (see paragraph 0106 of Jin). 

 	 Regarding claim 13, Kang and Jin disclose everything claimed as applied above (see claim 12). However, Kang fails to disclose the filtering component is configured to: perform content recognition on the image frames in each sliding window in turn, and obtain coordinate information of corresponding content; and perform at least one of: determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image 
 	Nevertheless, Jin discloses the filtering component is configured to: perform content recognition on the image frames in each sliding window in turn, and obtain coordinate information of corresponding content; and perform at least one of: determining, in response to obtaining a peak coordinate representing a highest take-off height based on the coordinate information within the designated duration, an image frame corresponding to the peak coordinate, and/or a designated number of image frames adjacent to the image frame corresponding to the peak coordinate as the designated image frame (Align the plurality of images of the jumping subject based on the determined priorities and display the aligned images of the jumping subject on a display unit; see S704 in fig. 7 and paragraph 0103. The priority selection can include an image captured when heights of all jumping persons is the highest; see paragraph 0070); and determining, in response to not obtaining a peak coordinate representing the highest take-off height based on the coordinate information within the designated duration, an image frame in the latest sliding window as the designated image frame.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the filtering component is configured to: perform content recognition on the image frames in each sliding window in turn, and obtain coordinate information of 

 	Regarding claim 14, Kang and Jin disclose everything claimed as applied above (see claim 13). However, Kang fails to expressly disclose the filtering component is configured to perform at least one of: a tracking recognition of human body on the image frames in each sliding window; and a predetermined part recognition of human body on the image frames in each sliding window.  
 	Nevertheless, Jin discloses the filtering component is configured to perform at least one of: a tracking recognition of human body on the image frames in each sliding window; and a predetermined part recognition of human body on the image frames in each sliding window (For images captured using fast continuous photographing, the face recognition unit 91 detects facial regions in the images by predicting positions of faces based on a shutter speed and gravitational acceleration (e.g., as the subject jumps and returns to the ground); see fig. 2 and paragraphs 0064).


 	Regarding claim 15, Kang and Jin disclose everything claimed as applied above (see claim 14). However, Kang fails to expressly disclose the predetermined part includes human eyes and/or human face.  
 	On the other hand, Jin discloses the predetermined part includes human eyes and/or human face (The face recognition unit 91 detects facial regions in the images; see fig. 2 and paragraphs 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the predetermined part includes human eyes and/or human face for the purpose of quickly detecting the preferred images. 

 	Regarding claim 16, Kang discloses everything claimed as applied above (see claim 10). However, Kang fails to disclose the processing component is configured to: synthesize the designated image frame through a multi-frame noise reduction algorithm and output the take-off capture image.

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Jin to provide the processing component is configured to: synthesize the designated image frame through a multi-frame noise reduction algorithm and output the take-off capture image for the purpose of improving the quality of captured jumping image (see paragraph 0108 of Jin). 

	Regarding claim 17, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the device further comprises an exposure table adjustment component and the exposure table adjustment component is configured to: reduce an exposure table corresponding to standard exposure parameters of a current image capturing scene, prior to entering the take-off capture mode to start acquiring the image frames (The controller 174 sequentially captures the subject when the value of the motion of the subject is equal to or greater than the threshold value. Then, the controller 174 provides a fast shutter speed so as to avoid motion blur; see paragraphs 0081-0082). 
claim 18, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses the device further comprises a cache component, and the cache component is configured to: display and cache preview pictures in real time, in response to entering the take-off capture mode (When the electronic apparatus 100 is in a moving subject capturing mode, the motion detection area 400 is displayed to overlap the live view image; see paragraphs 0089, 0129-0132 and figs. 7, 11). 

 	Regarding claim 19, Kang discloses everything claimed as applied above (see claim 10). In addition, Kang discloses further comprising memory storing instructions for execution by the processing component to perform the image capturing operation and outputting the take-off capture image based on the designated image frame (The memory 130 can function as a main memory of the electronic apparatus 100, and can temporarily store information required during operations of the image signal processor 120 or the main controller 170. The non-transitory program storage unit 150 stores programs that control the operation of the electronic apparatus 100; see fig. 1 and paragraph 0061); wherein the take-off capture image is determined based on the designated image frames filtered out in the take-off capture mode to thereby ensure that the take-off capture image is an optimal image with an optimal take-off posture captured by the user during the take-off process (Capturing and analyzing images to provide images of a person that has jumped and reached the highest point; see paragraphs 0100, 0111, 0132 and figs. 6A, 6B, 7, 11).



Citation of Pertinent Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Weber et al. (US-PGPUB 2021/0281747) discloses the visual content captured by the image capture device can include visual representation of a person jumping into a swimming pool and the burst of images generated for this motion can include images of (1) the person starting to jump off the ground, (2) the person in the air, (3) the person hitting the water, and (4) the person going into the water. The burst of image may be provided to the user (e.g., for selection, for viewing, for storage, for upload).
 	Muraki et al. (US-PGPUB 2011/0050722) discloses capturing a plurality of images when an athlete is performing a running long jump and providing a composite image of the capture images. 
 	Latta et al. (US-PGPUB 2011/0304774) discloses tracking motions of each person and providing a jump image. 
 	Molgaard et al. (US-PGPUB 2014/0354845) discloses presenting a burst mode sequence as a composite image of jump. 
 	Simauchi et al. (US-PGPUB 2016/0337582) discloses controlling the image capturing timing so that image capturing is performed at timing at which jumping of the subject reaches the highest point.
 	Holoban (US-PGPUB 2017/0177930) discloses performing video analysis of a person performing a physical activity such as a basketball jump.

Contact Information
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/22/2022